        Case 1:21-cv-00519-PGG-KHP Document 11 Filed 04/06/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    JOHMANNI ANDUZE,

                                   Plaintiff,                    ORDER OF SERVICE

                       -against-                                     21 Civ. 519 (PGG)

    CITY OF NEW YORK, et al.,

                                   Defendants.

PAUL G. GARDEPHE, United States District Judge:

               Plaintiff, currently detained in the George R. Vierno Center (GRVC) on Rikers

Island, brings this pro se action under 42 U.S.C. § 1983, alleging that Defendants violated his

constitutional rights. On February 17, 2021, Plaintiff was granted leave to proceed in forma

pauperis.1 (See Dkt. No. 4)

                                            DISCUSSION

A.       Service on Defendant Blackmore

               Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely

on the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123

n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve

all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals

Service to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal

Rules of Civil Procedure generally requires that the summons and complaint be served within 90

days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and second amended complaint until the Court reviewed the second amended



1
 Prisoners are not exempt from paying the full filing fee even when they have been granted
permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
      Case 1:21-cv-00519-PGG-KHP Document 11 Filed 04/06/21 Page 2 of 5




complaint and ordered that a summons be issued. The Court therefore extends the time to serve

until 90 days after the date the summons is issued. If the second amended complaint is not

served within that time, Plaintiff should request an extension of time for service. See Meilleur v.

Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the plaintiff’s responsibility to request

an extension of time for service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010)

(“As long as the [plaintiff proceeding IFP] provides the information necessary to identify the

defendant, the Marshals’ failure to effect service automatically constitutes ‘good cause’ for an

extension of time within the meaning of Rule 4(m).”). If service has not been made within 90

days from the date the summons is issued, and if Plaintiff has not requested an extension of time

to serve within that 90 days, this action may be dismissed pursuant to Rules 4 and 41 of the

Federal Rules of Civil Procedure.

               To allow Plaintiff to effect service on Defendant Larry Blackmore, PA, through

the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service

Process Receipt and Return form (“USM-285 form”) for this defendant. The Clerk of Court is

further instructed to issue a summons and deliver to the Marshals Service all the paperwork

necessary for the Marshals Service to effect service on this defendant.

                       Plaintiff must promptly notify the Court in writing if his address changes.

Failure to do so may result in dismissal of this action. Plaintiff is advised that the Pro Se

Office at the United States Courthouse, 500 Pearl Street, Room 230, New York, New York

10007, telephone: (212) 805-0175, may be of assistance in connection with court procedures.

B.     Waiver of Service

       The Clerk of Court is directed to notify the New York City Department of Correction

(DOC) and the New York City Law Department of this order. The Court requests that the

following Defendants waive service of summons:

                                                  2
      Case 1:21-cv-00519-PGG-KHP Document 11 Filed 04/06/21 Page 3 of 5




           •   The City of New York;

           •   DOC Commissioner Cynthia Brann; DOC Chief Hazel Jennings; DOC General

               Counsel Heidi Grossman; DOC Division Chief Becky Scott;

           •   GRVC Wardens Sherma Dunbar and Jean Rene; Deputy Wardens Joanne Matos,

               and Tiffany Morales; Assistant Deputy Wardens Carter, Henry, and Blair;

           •   Security Chief Kenneth Stukes; Deputy Warden of Security Jonnel Shivraj;

               Security Captains Mathis (Shield #82) and Ballah (Shield #1219);

           •   Captains Vallejo (Shield #924), Blake (Shield #89), Carter (Shield #1092),

               Moodie (Shield #593), L’Oiseau (Shield #1898), Molinea (Shield #1165), and

               Law;

           •   Correction Officers K. Young (Shield #12265), Taylor (Shield #8694), Ritter

               (Shield #7994), Hickson (Shield #5395), McNeil (Shield #12557), Dychese

               (Shield #14003), Edmunds (Shield #10909), Lawrence (Shield #10351),

               Drumwright (Shield #8667), Ramirez (Shield #15685), W. Rodriguez (Shield

               #9665), Nezma (Shield #6774), White (Shield #8507), Montenegro (Shield

               #13298), and Keys; and

           •   Doctor Gemo.

                                         CONCLUSION

               The Clerk of Court is directed to mail a copy of this order to Plaintiff, together

with an information package.

               The Clerk of Court is further instructed to complete the USM-285 forms with the

address for Larry Blackmore, PA, and deliver to the U.S. Marshals Service all documents

necessary to effect service on this defendant.



                                                 3
      Case 1:21-cv-00519-PGG-KHP Document 11 Filed 04/06/21 Page 4 of 5




              The Clerk of Court is directed to electronically notify the New York City

Department of Correction and the New York City Law Department of this order. The Court

requests that the defendants listed above waive service of summons.

SO ORDERED.

Dated:   April 6, 2021
         New York, New York

                                                        PAUL G. GARDEPHE
                                                       United States District Judge




                                               4
Case 1:21-cv-00519-PGG-KHP Document 11 Filed 04/06/21 Page 5 of 5




                DEFENDANT AND SERVICE ADDRESS


      Larry Blackmore, PA
      c/o Gwendolyn Renee Tarver
      PAGNY-Correctional Health Services
      49-04 19th Avenue
      1st Floor
      Astoria, New York 11105
